This is a companion case to that of Leland Stanford Williams alias Fat Williams v. State, ante, p. 48, 11 So.2d 870. *Page 50 
There is no necessity of setting out the testimony adduced upon the trial in the court below. It is practically the same as the testimony in the Williams case, supra.
In this case also a severance was demanded and this man's trial resulted in his conviction of the offense of grand larceny and his punishment fixed at five years imprisonment in the penitentiary.
As stated by brief of Attorney General: "There appears no ruling in the entire transcript adverse to the defendant with the single exception of an objection by the State, to which the defendant failed to except, and which question was answered even though the State's objection was sustained. There were no refused charges, no motion to exclude the State's evidence, no request for the affirmative charge, no motion for a new trial."
It follows, therefore, there is nothing to review upon this appeal.
No point of decision being presented by exception, or apparent upon the record, the judgment of conviction from which this appeal was taken will stand affirmed. Woodson v. State,170 Ala. 87, 54 So. 191.
Affirmed.